(Por la Corte, a propuesta del
Juez Presidente Sr. del Toro.)
A las mociones de los demandados apelados y del interventor ape-lado de diciembre 21, 1934, y enero 9, 1935, respectivamente, solici-tando la desestimación del recurso de apelación interpuesto por el demandante en este caso, vistas con la sola asistencia del abogado de los demandados apelados, apareciendo de las dichas mociones y de los documentos a la primera acompañados que la sentencia ape-lada se dictó el 10 de noviembre de 1934 y se notificó a la parte per-didosa el 15. del propio mes y año quedando en ese mismo día ar-chivada con los autos copia de la notificación, y apareciendo además que el escrito de apelación se radicó el 17 de diciembre siguiente, cuando ya había transcurrido el término de un mes que fija la ley para establecer la apelación, contado a partir de la fecha del archivo de la notificación con los autos, se desestima, por falta de jurisdic-ción, el recurso.